     Case 1:18-cv-00445-DAD-JDP Document 26 Filed 08/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE MANUEL REYES-TORNERO,                         No. 1:18-cv-00445-NONE-JDP
12                      Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
13           v.                                         HABEAS PETITION AND DIRECTING THE
                                                        CLERK OF COURT TO CLOSE CASE, AND
14   M. ELIOT SPEARMAN,                                 DECLINING TO ISSUE A CERTIFICATE OF
                                                        APPEALABILITY
15                      Respondent.
                                                        (Doc. No. 24)
16

17           Petitioner Jose Manuel Reyes-Tornero, a state prisoner proceeding with counsel, seeks

18   habeas corpus relief under 28 U.S.C. § 2254. After petitioner was convicted of attempted murder,

19   felony assault, and robbery, he petitioned the California Court of Appeal and the California

20   Supreme Court for habeas relief on grounds of ineffective assistance of counsel. (Doc. No. 1 at

21   2–4.) Both courts denied his state habeas petitions. (Id.) Upon its filing, the instant federal

22   habeas petition was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

23   636(b)(1)(B) and Local Rule 302.

24           On May 26, 2020, the assigned magistrate judge considered petitioner’s claims that his

25   attorney’s (1) failure to seek redaction of a police interview and (2) failure to object to the

26   prosecution’s closing argument that his pre-arrest silence with the police was indicative of his

27   guilt violated petitioner’s right to effective assistance of counsel. (Id. at 2–3; Doc. No. 24 at 3–6.)

28   /////
                                                        1
     Case 1:18-cv-00445-DAD-JDP Document 26 Filed 08/24/20 Page 2 of 3

 1   Applying the governing standard under the decision in Strickland v. Washington, 466 U.S. 668

 2   (1984), the magistrate judge found that defense counsel’s conduct was objectively reasonable and

 3   that petitioner had been afforded the effective assistance of counsel. (Doc. No. 24 at 4–6.) The

 4   magistrate judge, therefore, recommended that the pending federal habeas petition be denied on

 5   its merits. (Id. at 6.) Petitioner filed his objections to those findings and recommendations on

 6   May 26, 2020. (Doc. No. 25.) In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B)

 7   and Local Rule 304, this court has conducted a de novo review of this case and finds the pending

 8   findings and recommendations to be supported by the record and proper analysis.

 9           Petitioner’s objections fail to meaningfully address the reasoning set forth in the findings

10   and recommendations. (See Doc. No. 25 at 2–5.) In addition, the facts in the two cases cited by

11   petitioner in support of his objections—Wiggins v. Smith, 539 U.S. 510 (2003), and Harrington v.

12   Richter, 562 U.S. 86 (2011)—are not analogous to the facts in his case. (See id. at 2–3.)

13   Accordingly, the court finds petitioner’s objections to be unavailing.

14           Petitioner alternatively requests a certificate of appealability should his habeas petition be

15   denied. (Doc. No. 24 at 5.) A prisoner seeking a writ of habeas corpus has no absolute

16   entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed under

17   limited circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

18   (2003). Issuing a certificate of appealability is appropriate when “the applicant has made a

19   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A substantial

20   showing exists when petitioner establishes that “reasonable jurists could debate whether (or, for
21   that matter, agree that) the petition should have been resolved in a different manner or that the

22   issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.

23   McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In

24   the present case, the court concludes that petitioner has not made such substantial showing to

25   justify the issuance of a certificate of appealability. The court therefore declines to issue a

26   certificate of appealability.
27   /////

28   /////
                                                       2
     Case 1:18-cv-00445-DAD-JDP Document 26 Filed 08/24/20 Page 3 of 3

 1        Accordingly:

 2        1.    The May 26, 2020 findings and recommendations (Doc. No. 24) are ADOPTED

 3              IN FULL;

 4        2.    The petition is DENIED;

 5        3.    Petitioner’s request for the issuance of a certificate of appealability is DENIED;

 6              and

 7        4.    The Clerk of Court is FURTHER DIRECTED to assign a district judge to this

 8              matter for the purposes of closure and then to close this case.

 9
     IT IS SO ORDERED.
10

11     Dated:   August 21, 2020
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
